DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 11/16/2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 14, and 15, the best prior art found during the prosecution of the present application, Kuang et al. (U.S. Patent Application Publication No. 2019/0357177 A1) (hereinafter Kuang) discloses a method for performing sidelink communication by a first apparatus (Paragraph 0088 discloses in a relay communication period, the remote user equipment may communicate with relay user equipment over a sidelink), the method comprising:
receiving, from a second apparatus, sidelink capability information related to the second apparatus (Figure 13 and paragraphs 0260 disclose the remote UE sends, to relay UE, a solicitation carrying DRX configuration information or gap configuration information);
transmitting, to a base station (BS), a radio resource control (RRC) message including (i) the sidelink capability information received from the second apparatus (Figure 13 and paragraphs 0263, 0264, 0271, and 0272 disclose the relay UE determines whether the relay UE is in an RRC idle mode or an RRC connected mode.  If a determining result is the RRC connected mode, step 1308 is performed.  The relay UE sends, to the eNB, sidelink UE information carrying the DRX configuration information or gap configuration information.  The sidelink UE information specifically carries a resource request corresponding to a response, and the resource request corresponding to the response carries the DRX configuration information or gap configuration information); and
performing the sidelink communication based on the RRC message (Figure 13 and paragraphs 0271, 0276, 0278, and 0279 disclose the relay UE sends, to the eNB, sidelink UE information.  The eNB sends an allocated resource pool or dedicated resource to the relay UE.  The relay UE sends the response to the remote UE.  Specifically, the relay UE sends the response by using the resource allocated by the eNB.  If the eNB allocates the response pool, the relay UE selects one resource from the response pool to send the response message.  If the eNB allocates the dedicated resource, the relay UE sends the response message by using the dedicated resource.),
Kuang, fails to disclose, teach, or suggest the limitations of transmitting, to a base station (BS), a radio resource control (RRC) message including (ii) cast type information related to the sidelink communication with the second apparatus, and (iii) synchronization reference information related to the sidelink communication with the second apparatus, wherein the cast type information includes information related to unicast, groupcast or broadcast in combination with and in the context of all of the other limitations in claims 1, 14, and 15.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Kwon et al. (U.S. Patent Application Publication No. 2013/0039324 A1) discloses direct communication between devices;
Wei et al. (U.S. Patent Application Publication No. 2014/0010172 A1) discloses a method and apparatus for device to device communication;
Cheng et al. (U.S. Patent Application Publication No. 2015/0271675 A1) discloses prevention of replay attack in long term evolution device-to-device discovery;
Fukuta (U.S. Patent Application Publication No. 2016/0007259 A1) discloses a mobile communication system, base station, user terminal and processor;
Ohta et al. (U.S. Patent Application Publication No. 2016/0150584 A1) discloses a wireless communication system, method for wireless communication, and wireless station;
Faurie et al. (U.S. Patent Application Publication No. 2016/0338095 A1) discloses transmitting a scheduling request for a device-to-device transmission;
Bangolae et al. (U.S. Patent Application Publication No. 2018/0098370 A1) discloses UE-to-network relay initiation and configuration;
Adachi (U.S. Patent Application Publication No. 2019/0028947 A1) discloses a communication method and communication device; and
Sharma et al. (U.S. Patent Application Publication No. 2020/0288535 A1) discloses an apparatus and method for providing communication based on device-to-device relay service in mobile communication system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mark G. Pannell/Examiner, Art Unit 2642